{¶ 31} I concur with the majority's conclusion, under the first assignment of error, that the state failed to establish that Trooper Golias conducted the field sobriety tests in accordance with the National Highway Traffic Safety Administration standards.
 {¶ 32} I disagree, however, with the majority's conclusion, under the second assignment error, that Trooper Golias did not have probable cause to arrest appellant for driving under the influence of alcohol.
 {¶ 33} "In determining whether the police had probable cause to arrest an individual for DUI," the reviewing court must consider "whether, at the moment of the arrest, the police had sufficient information, derived from a reasonably trustworthy source of facts and circumstances, sufficient to cause a prudent person to believe that the suspect was driving under the influence. * * * In making this determination, [the court] will examine the `totality' of facts and circumstances surrounding the arrest." State v. Homan (2000),89 Ohio St.3d 421, 427, 732 N.E.2d 952.
 {¶ 34} In the present case, there is abundant information to cause a prudent person to believe that appellant was driving under the influence. Appellant was stopped for speeding in the early morning hours. There was a "strong odor" of alcohol coming from appellant's person. Appellant's eyes were "glassy" and "blood-shot." Appellant "fumbled through cards and papers" while looking for his license and registration. Appellant dropped his wallet in his lap and, after locating his license, dropped his license as well. Appellant was unable to stand on one foot for longer than 13 seconds. Appellant was unable to maintain his balance walking in a straight line.9
 {¶ 35} The majority notes that Trooper Golias did not observe appellant driving erratically. The observation of erratic driving, however, is not essential to arrest for driving under the influence. What is essential is evidence that appellant's ability to operate a motor vehicle has been impaired by the consumption of alcohol. In the present case, there are numerous indications that *Page 647 
appellant's coordination was impaired to a degree that would affect his ability to drive.
 {¶ 36} This court has held, in numerous instances, that probable cause to arrest exists where the results of the field sobriety tests are not considered and where the officer has not observed erratic driving. See State v.Duncan, 11th Dist. No. 2004-L-065, 2005-Ohio-7061,2005 WL 3610449; Kirtland Hills v. Deir, 11th Dist. No. 2004-L-005, 2005-Ohio-1563, 2005 WL 737411; Willoughby Hillsv. Lynch, 11th Dist. No. 2002-L-177, 2004-Ohio-5014,2004 WL 2803377; State v. Dohner, 11th Dist No. 2003-P-0059,2004-Ohio-7242, 2004 WL 3090398.
 {¶ 37} There is no reason for departing from these precedents in the present case. Accordingly, I respectfully dissent.
9 Although the results of the field sobriety tests Trooper Golias performed must be suppressed, it is well established that "[a] law enforcement officer may testify at trial regarding observations made during a defendant's performance of nonscientific standardized field sobriety tests." State v.Schmitt, 101 Ohio St.3d 79, 2004-Ohio-37, 801 N.E.2d 446, at syllabus. Accordingly, Trooper Golias's observations as to how appellant performed these tests may be considered when determining probable cause. Id. at ¶ 14.